DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This action is in response to claims filed on 12/26/2021. Claims 1-14 are considered in this office action. Claim 8 has been amended. Claims 1-14 are pending examination. The objections to the drawings, the abstract, and the claims are withdrawn in light of the instant amendments and arguments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The objections to the drawings regarding the limitations of claims 2, 5, 9, and 12 are sufficiently illustrated by the capturing unit 10 and control unit 20 in Fig. 1 in conjunction with the relevant text in the specification that describes the actions that these units perform
The term “infer” has support in the specification and is a term of art used in the deep learning space, and there is nothing 
The elements “capturing unit”, “storage unit”, “control unit”, “autonomous driving unit”, “seat moving unit”, and “output unit” are sufficiently described by the functions they perform, the instant specification, and the knowledge of one skilled in the art to have sufficient correlation between function and structure to satisfy 35 U.S.C. 112(f), 112(a), and 112(b)
The claim 1 and 8 limitation “through the learning information and weights stored in the storage unit from the image inputted from the capturing unit” is described in paragraph [0041] of the specification, no “working examples” are required in the description per the MPEP, and the specification describes passages regarding the learning information and weights that may be used in conjunction with information obtained from the capturing unit regarding how “the control unit checks a legal age of the passenger and if they have a license”
The term “a passenger” and “the passenger” are not indefinite as there is only one passenger recited in claim 8
The term “a result of the determining” is not indefinite as the full phrase “a result of the determining of whether the passenger can drive the vehicle indicates that the passenger cannot drive the vehicle” in claim 11 is adequate to understand
The teachings of cited reference Miller regarding “attempting to obtain manual driving control” is not the same as “a manual mode switch request” recited in the claims
An attempt to move a passenger into a driving seat of cited reference Ricci or move seated passengers around as taught by cited reference Yamada would structurally change the automobile of cited reference Ricci and render it unsatisfactory for its intended purpose, and the combination of the cited references is improper

Applicant’s arguments A.-B. with respect to the drawing objections and the claim objections have been fully considered and are persuasive.  The objections to the drawings and the claims have been withdrawn. 
Applicant's arguments C.-H. have been fully considered but they are not persuasive.
Regarding Applicant’s argument C. that the elements “capturing unit”, “storage unit”, “control unit”, “autonomous driving unit”, “seat moving unit”, and “output unit” are sufficiently described by the functions they perform, the instant specification, and the knowledge of one skilled in the art to have sufficient correlation between function and structure to satisfy 35 U.S.C. 112(f), 112(a), and 112(b), Examiner respectfully disagrees. Examiner notes that the function performed by the element “storage unit” of ‘storing’ data has been identified by the Federal Circuit as a function that is ‘coextensive’ with a microprocessor itself, and thus the disclosure in EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)) (MPEP 2181.II.B). However, regarding the elements “capturing unit”, “control unit”, “autonomous driving unit”, “seat moving unit”, and “output unit”, a 35 U.S.C. 112(f) disclosure serves the purpose of limiting the scope of the claim to the particular structure disclosed, and it is not enough to simply state or argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function (MPEP 2181.II.A). MPEP 2181.II.A cites In Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008), where the court stated (emphasis added):
Enablement of a device requires only the disclosure of sufficient information so that a person of ordinary skill in the art could make and use the device. A section 112[(f) or pre-AIA ] paragraph 6 disclosure, however, serves the very different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents.…For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."

	Further, merely disclosing a general purpose computer is not enough to establish sufficient structure that performs the claimed functions in computer-implemented means-plus-function limitations. MPEP 2181.II.B states the following (emphasis added):
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.
…
Accordingly, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.
…
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.

	Even further, MPEP 2181.IV states the following (emphasis added):
When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI. Examiners should further consider whether the disclosure contains sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the claimed invention in compliance with the enablement requirement of section 112(a). See MPEP § 2161.01, subsection III, and MPEP § 2164.08.
…
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.

	In other words, the computer-implemented claim elements “capturing unit”, “control unit”, “autonomous driving unit”, “seat moving unit”, and “output unit” interpreted under 35 U.S.C. 112(f) are found to be indefinite as the instant specification fails to disclose sufficient structure (e.g. the algorithm) for performing the claimed specific computer functions, and thus are also found to lack adequate written description. The knowledge of one skilled in the art is not enough to overcome the lack of an adequate description of sufficient structure to the claim elements in the instant specification, and it is not enough to simply state or argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. Therefore, Examiner maintains the 112(a) and 112(b) rejections for the claim elements interpreted under 35 U.S.C. 112(f).
Regarding Applicant’s argument D. that the claim 1 and 8 limitation “through the learning information and weights stored in the storage unit from the image inputted from the capturing unit” is described in paragraph [0041] of the specification, no “working examples” are required in the description per the MPEP, and the how the control unit uses “learning information and weights” to infer the presence and age of the passenger, or even provide any description or explanation as to what comprises the “learning information and weights”. Par. [0059] states the “learning information and weights” are obtained by “deep learning”, but again, no further description of how deep learning is used by the control unit to obtain the “learning information and weights”. MPEP 2164.06(c).I states (emphasis added):
[W]here the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. … If (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program, the examiner clearly would have a reasonable basis for challenging the sufficiency of such a disclosure.

	Secondly, regarding Applicant’s argument that no “working examples” are required in the description per the MPEP, Examiner notes that in order to determine whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”, several factors must be considered. These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one or ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	Thus, while Applicant is correct in asserting that the MPEP does not require disclosure of “working examples”, the existence or lack thereof of “working examples” in the disclosure is a factual consideration that must be taken into account by Examiner in the determination of whether “undue experimentation” would have been needed to make and use the claimed invention.
the specification describes passages regarding the learning information and weights that may be used in conjunction with information obtained from the capturing unit regarding how “the control unit checks a legal age of the passenger and if they have a license”, no specific citations in the instant specification pointing to the alleged descriptive passages were provided by Applicant, and aside from mere declaratory statements that the control unit infers information about the passenger “based on learning information and weights which are obtained by deep learning”, there is no mention of how the “learning information and weights” are used by the control unit to infer information about the passenger or how the “learning information and weights” are obtained using “deep learning”. Based on the evidence as a whole and the factual considerations mentioned above, Examiner concludes that the claimed invention is not enabled by the instant specification, and undue experimentation would be needed to make and use the invention by one of ordinary skill in the art. Therefore, Examiner maintains the 35 U.S.C. 112(a) enablement rejections of the claims.
Regarding Applicant’s argument E. that the term “a passenger” and “the passenger” are not indefinite as there is only one passenger recited in claim 8, Examiner respectfully disagrees. While Applicant’s intention may be that the subject matter of claim 8 pertains to only a single passenger, the current language of the claim does not convey this when interpreted using the broadest reasonable interpretation of the language. The term “a passenger” is used twice in the claim, once in line 5 and again in line 9. In between these two recitations, the a passenger”, which appears to introduce a new “passenger” that is not the same as the previously established “passenger” recited in lines 5, 7, and 8. Thus, it is unclear whether the element “passenger” recited in line 9 refers to the same “passenger” recited in line 5 and referenced in lines 7 and 8, or to a different “passenger” altogether, and the claim is rendered indefinite. Therefore, Examiner is maintaining the 35 U.S.C. 112(b) indefiniteness rejection for the claims. Examiner suggests Applicant amend the claim language to recite “the passenger” in claim 8 line 9 instead of “a passenger” to overcome this rejection.
Regarding Applicant’s argument F. that the term “a result of the determining” is not indefinite as the full phrase “a result of the determining of whether the passenger can drive the vehicle indicates that the passenger cannot drive the vehicle” in claim 11 is adequate to understand, Examiner respectfully disagrees. The same reasoning used regarding Applicant’s argument E. recited above applies in this case in reference to the phrases “a determination result of the determining of whether the can drive the vehicle” in claim 8 lines 9-10 and “a result of the determining of whether the passenger can drive the vehicle” in claim 11 lines 2-3. Because of the use of the word “a” before the element “result of the determining of whether the passenger can drive the vehicle” in claim 11 lines 2-3, it is unclear if this the result of the determining of whether the passenger can drive the vehicle” in claim 11 lines 2-3 instead of “a result of the determining of whether the passenger can drive the vehicle” to overcome this rejection.
Regarding Applicant’s argument G. that the teachings of cited reference Miller regarding “attempting to obtain manual driving control” is not the same as “a manual mode switch request” recited in the claims, Examiner respectfully disagrees. Cited reference Miller teaches a vehicle control system 30 permitting the occupant to obtain manual driving control of the vehicle when it determines the occupant is authorized and is attempting to obtain driving control (Miller, Par. [0042] lines 6-9). The “attempt to obtain manual driving control” is equivalent to “a manual mode switch request” as it performs the identical function as “a manual mode switch request” (i.e. indicating to the vehicle controller that the passenger seeks to manually control the vehicle), a person of ordinary skill in the art would have recognized the interchangeability of a passenger “attempting to obtain manual driving control” with a passenger making “a manual mode switch request”, and the differences between the passenger “attempting to obtain manual driving control” as taught by cited reference Miller and 
Regarding Applicant’s argument H. that an attempt to move a passenger into a driving seat of cited reference Ricci or move seated passengers around as taught by cited reference Yamada would structurally change the automobile of cited reference Ricci and render it unsatisfactory for its intended purpose, and the combination of the cited references is improper, Examiner respectfully disagrees. MPEP 2145.III states:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

In the instant case, cited reference Ricci teaches a system to access one or more user profiles the govern one or more vehicle functions comprising a means for verifying that a user has authority to access the one or more user profiles which are stored in a vehicle, and a position detection module adapted to determine a position of the 

Specification
The disclosure is objected to because of the following informalities:
Par. [0017] line 1 “The apparatus of claim 1, wherein, when it” should read “When it”
Par. [0018] line 1 “The apparatus of claim 6, wherein, when it” should read “When it”
Par. [0031] line 3 “is not be limited” should read “is not to be limited”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“capturing unit” in claim 1 line 3 and claim 8 line 2
“storage unit” in claim 1 line 5 and claim 8 line 5, interpreted by Examiner as corresponding to the structure “processor and associated circuitry” in Par. [0034] line 10 of the instant specification
“control unit” in claim 1 line 8 and claim 8 line 2
“autonomous driving unit” in claim 3 lines 2-3, claim 7 line 2, claim 11 line 2, and claim 14 line 3
“seat moving unit” in claim 4 line 1 and claim 10 line 4
“output unit” in claim 5 line 1 and claim 12 line 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claims 1, 3-5, 7-8, 10-12, and 14, the elements “capturing unit”, “control unit”, “autonomous driving unit”, “seat moving unit”, and “output unit” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While Par. [0034] of the instant specification describes “blocks, units, and/or modules are physically implemented by electronic (or optical) circuits…When the blocks, units, and/or modules are implemented by processors or similar hardware, they may be programmed and controlled using software (e.g., code) to perform various functions”, the disclosure does not describe a particular structure or algorithm that corresponds to each of the above stated claim elements, and is devoid of any association between a particular structure or algorithm and the respective claimed functions. It is not enough to simply state or argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function (MPEP 2181.II.A). To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming (Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239). If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the MPEP 2181.II.B). However, no such algorithm that would transform the general purpose computer or microprocessor to a special purpose computer is described anywhere in the instant specification. When a means- (or step-) plus-function claim limitation is found to be indefinite based on failure of the specification to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation necessarily lacks an adequate written description (MPEP 2163.II.A.3.a). Therefore, the claims lack adequate written description.
	Claims 2-7 and 9-14 are rejected based on rejected base claims 1 and 8, respectively, for the same rationale as recited above.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 8, the limitation “determine whether the passenger can drive the vehicle, by inferring a presence and an age of the passenger through the learning information and weights stored in the storage unit from the image inputted from the capturing unit” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. Par. [0053] of the instant specification states “the control unit 20 may infer the presence and age of a passenger from the image for each seat by applying learning information and weights which are stored in the storage unit 30 based on deep learning”, however no further description or direction is provided by the inventor regarding how the control unit applies “learning information and weights” to the image, nor is there any description or algorithm provided regarding the “deep learning” upon which the application of the learning information and weights to the image is based. No working example is provided that demonstrates applying learning information and weights based on deep learning to an image in order to infer a presence and age of a passenger. Undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims. Therefore, the above state claims are not enabled by the disclosure.
	Claims 2-7 and 9-14 are rejected based on rejected base claims 1 and 8, respectively, for the same rationale as recited above.
Regarding claims 2 and 9, the limitation “checks the legal age of the passenger and whether the passenger has a license” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. Aside from a recitation .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “capturing unit” in claims 1 and 8, “control unit” in claims 1 and 8, “autonomous driving unit” in claims 3, 7, 11 and 14, “seat moving unit” in claims 4 and 10, and “output unit” in claims 4 and 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239). For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite (MPEP 2181.II.B). The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 and 9-14 are rejected based on rejected base claims 1 and 8, respectively, for the same rationale as recited above.
Regarding claim 8, the element “a passenger” in line 8 is indefinite, as it is unclear whether the element is referring to the passenger stated previously in the claim, or to a different passenger. Therefore, the claim is rendered indefinite.
Claim 8 recites the limitations “the result of the inferring of whether the passenger holds the steering wheel” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the element “a result of the determining of whether the passenger can drive the vehicle” in line 2 is indefinite, as it is unclear whether the element is referring to the “determination result of the determining of whether the passenger can drive the vehicle” stated previously in claim 8 from which the claim depends, or to a different result of the determining whether the passenger can drive the vehicle. Therefore, the claim is rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1).
Regarding claim 1, Ricci teaches “An apparatus for switching a control authority of an autonomous vehicle (Abstract lines 1-2 teaches a system to access user profiles that govern one or more vehicle functions), comprising: a capturing unit configured to capture an image of the inside of a vehicle and provide the captured image (Fig. 6B shows image sensors 622A-B inside the vehicle 104); a storage unit configured to store information (Par. [0226] lines 1-2 teaches the vehicle control system interacts with a memory or storage system that stores system data) for inferring the presence and age of a passenger and whether the passenger holds a steering wheel, based on deep learning (this limitation recites the intended use of the information stored in the storage unit and thus is not given patentable weight (see MPEP 2114)); and a control unit (Fig. 2 shows a vehicle control system 204) configured to determine whether the passenger can drive the vehicle, by inferring a presence of the passenger (Par. [0291] lines 3-5 teaches the vehicle sensors detecting the presence of an individual within one of the zones 512 inside the vehicle; and Par. [0316] lines 1-3 teaches image sensors 622A-B are used to identify users 216 inside the vehicle 104) through the information stored in the storage unit from the image inputted from the capturing unit (Par. [0461] lines 1-6 teaches the vehicle control system 204 receives the information from the sensors (such as image sensors 622A-B) and uses that information to search the database that is stored within the system data and compares the sensor data to ID characteristics to determine if the person has been identified), infer whether the passenger holds the steering wheel (Par. [0312] lines 6-7 teaches other sensors can detect that the driver has at least one hand on a steering wheel)”, however Ricci does not explicitly teach the information stored in the storage unit is “learning information and weights”, and the control unit configured to infer “an age of the passenger through the learning information and weights according to a manual mode switch request” and “switch the control authority of the vehicle to a manual mode”.
	From the same field of endeavor, Miller teaches the information stored in the storage unit is “learning information and weights”, and the control unit configured to infer “an age of the passenger through the learning information and weights (Par. [0079] lines 1-8 teaches the occupant sensing controller performs machine learning functions, and the database stores learning engines executable by the occupant sensing controller to process data of occupants received from the according to a manual mode switch request” and “switch the control authority of the vehicle to a manual mode (Par. [0042] lines 4-9 teaches if the vehicle control system determines the occupant attempting to obtain driving control is an authorized age occupant (implying the system infers the age of the occupant when they attempt to drive the vehicle in manual mode (i.e. according to a manual mode switch request)), the system permits the occupant to obtain manual driving control (switches control authority to manual mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date before the disclosed invention to modify the teachings of Ricci to incorporate the teachings of Miller to have the information stored in the storage unit taught by Ricci be learning information and weights as taught by Miller and to have the control unit taught by Ricci infer the age of the occupant according to the learning information and weights when there is a manual mode switch request and switch the vehicle control to a manual mode as taught by Miller.
	The motivation for doing so would be to use age-based detection of a vehicle operator as a safeguard against a child operating a vehicle on their own (Miller, Par. [0075] lines 4-6).
Regarding claim 3, the combination of Ricci and Miller teaches all the limitations of claim 1 above, and further teaches “wherein when the determine result indicates that the passenger cannot drive the vehicle, the control unit stops the vehicle through an autonomous driving unit (Ricci, Par. [0319] lines 11-20 teaches the vehicle control system 204 can safely take control of vehicle 104 and bring the vehicle 104 to a stop in a safe location in response to a determination from detected sensor data (i.e. determination that passenger cannot drive the vehicle); and Par. [0543] lines 11-14 and 21-29 teaches facial recognition (image data) of a driver can be used to limit what young drivers can do in the car if certain “rules” are broken, where these “rules” are used to restrict or regulate any vehicle function such as the vehicle’s speed and the like and prohibit undesired or unwanted vehicle operations (i.e. can be used to stop the vehicle))”.
Regarding claim 11, the combination of Ricci and Miller teaches all the limitations of claim 8 above, and further teaches “stopping, by the control unit, the vehicle through an autonomous driving unit, when a result of the determining of whether the passenger can drive the vehicle indicates that the passenger cannot drive the vehicle (Ricci, Par. [0319] lines 11-20 teaches the vehicle control system 204 can safely take control of vehicle 104 and bring the vehicle 104 to a stop in a safe location in response to a determination from detected sensor data (i.e. determination that passenger cannot drive the vehicle); and Par. [0543] lines 11-14 and 21-29 teaches facial recognition (image data) of a driver can be used to limit what young drivers can do in the car if certain “rules” are broken, where these “rules” are used to restrict or regulate any vehicle function such as .

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1) and further in view of Canavor et al. (US 2018/0210446 A1).
Regarding claim 2, the combination of Ricci and Miller teaches all the limitations of claim 1 above, however the combination of Ricci and Miller does not explicitly teach “wherein the control unit checks a legal age of the passenger and whether the passenger has a license, when determining whether the passenger can drive the vehicle”.
	From the same field of endeavor, Canavor teaches “wherein the control unit checks a legal age of the passenger and whether the passenger has a license, when determining whether the passenger can drive the vehicle (Par. [0022] lines 3-7 teaches passenger profile data includes user identifying information such as age and whether the passenger has a driver’s license; Par. [0056] lines 1-9 teaches the autonomous vehicle control system identifies a passenger of the autonomous vehicle by capturing relevant passenger data and providing it to the passenger identification application; Par. [0063] lines 1-11 teaches the vehicle control system identifies which rules are triggered for the identified passenger, where the vehicle control system identifies one or more classes of passengers to which the identified passenger belongs based on the passenger profile data, and for example if the passenger profile data indicates that the passenger 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Canavor to have the control unit taught by the combination of Ricci and Miller check the age and licensing status of the passenger when determining if the passenger can drive the vehicle as taught by Canavor.
	The motivation for doing so would be to enforce safety rules and regulations as well as personalize the autonomous vehicle and tailor its operation to the preferences of the passengers (Canavor, Par. [0012] lines 4-7).
Regarding claim 9, the combination of Ricci and Miller teaches all the limitations of claim 8 above, however the combination of Ricci and Miller does not explicitly teach “wherein the determining of whether the passenger can drive the vehicle comprises checking a legal age of the passenger and whether the passenger has a license”.
	From the same field of endeavor, Canavor teaches “wherein the determining of whether the passenger can drive the vehicle comprises checking a legal age of the passenger and whether the passenger has a license (Par. [0022] lines 3-7 teaches passenger profile data includes user identifying information such as age and whether the passenger has a driver’s license; Par. [0056] lines 1-9 teaches the autonomous 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Canavor to have the determining of whether the passenger can drive the vehicle taught by the combination of Ricci and Miller include checking the age and licensing status of the passenger as taught by Canavor.
	The motivation for doing so would be to enforce safety rules and regulations as well as personalize the autonomous vehicle and tailor its operation to the preferences of the passengers (Canavor, Par. [0012] lines 4-7).

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. .
Regarding claim 4, the combination of Ricci and Miller teaches all the limitations of claim 1 above, however the combination of Ricci and Miller does not explicitly teach “a seat moving unit configured to move a seat of the passenger in the vehicle, wherein when the passenger who can drive the vehicle is not seated in a driver seat after the determining of whether passenger can drive the vehicle, the control unit operates the seat moving unit to move the seat of the passenger to the driver seat”.
	From the same field of endeavor, Yamada teaches “a seat moving unit configured to move a seat of the passenger in the vehicle (Par. [0060] lines 1-8 teaches a seat position changing unit that changes the facing directions and positions of each of a plural number of seats provided in the vehicle to change the seat arrangements), wherein when the passenger who can drive the vehicle is not seated in a driver seat after the determining of whether passenger can drive the vehicle, the control unit operates the seat moving unit to move the seat of the passenger to the driver seat (Par. [0064] lines 2-13 teaches the autonomous driving control unit acquires various kinds of information about occupants from the occupants including the facing direction and position of the occupant’s seat, and then alerts an occupant who is suitable to be a driver; and Par. [0091] lines 1-5 teaches before switching from autonomous driving mode to manual driving mode, the autonomous driving control unit controls the seat 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Yamada to include in the apparatus taught by the combination of Ricci and Miller a seat moving unit that moves the seat of the passenger determined to be able to drive the vehicle to the driver’s seat as taught by Yamada.
	The motivation for doing so would be to enable a vehicle occupant who has driving suitability to drive the vehicle when switching from autonomous driving mode to manual driving mode (Yamada, Par. [0022] lines 3-6).
Regarding claim 5, the combination of Ricci and Miller teaches all the limitations of claim 1 above, however the combination of Ricci and Miller does not explicitly teach “an output unit configured to inform a driver of the switch-over of the control authority by the control unit”.
	From the same field of endeavor, Yamada teaches “an output unit configured to inform a driver of the switch-over of the control authority by the control unit (Par. [0057] lines 9-17 teaches in the case of switching from autonomous driving mode to manual driving mode because of a command from the occupant, the autonomous driving control unit outputs information indicating that responsibility for driving has been transferred)”.

	The motivation for doing so would be to implement the switch from autonomous driving mode to manual driving mode safely (Yamada, Par. [0021] lines 8-10).
Regarding claim 12, the combination of Ricci and Miller teaches all the limitations of claim 8 above, however the combination of Ricci and Miller does not explicitly teach “informing, by the control unit, a driver that the control authority was switched to the manual mode, through an output unit”.
	From the same field of endeavor, Yamada teaches “informing, by the control unit, a driver that the control authority was switched to the manual mode, through an output unit (Par. [0057] lines 9-17 teaches in the case of switching from autonomous driving mode to manual driving mode because of a command from the occupant, the autonomous driving control unit outputs information indicating that responsibility for driving has been transferred)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Yamada to include in the method taught by Ricci and 
	The motivation for doing so would be to implement the switch from autonomous driving mode to manual driving mode safely (Yamada, Par. [0021] lines 8-10).

Claims 6-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1) and further in view of Takeda et al. (US 2021/0080949 A1).
Regarding claim 6, the combination of Ricci and Miller teaches all the limitations of claim 1 above, however the combination of Ricci and Miller does not explicitly teach “wherein, when it is determined that the passenger can drive the vehicle, the control unit infers whether the passenger holds the steering wheel”.
	From the same field of endeavor, Takeda teaches “wherein, when it is determined that the passenger can drive the vehicle, the control unit infers whether the passenger holds the steering wheel (Fig. 4-6; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] lines 2-3 and 9-10 teaches in step 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition of step 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] 111 the grip sensor determines whether the driver is gripping the steering wheel; Par. [0094] lines 1-7 teaches when the transfer execution action is performed by the driver (where the transfer execution action is a continuous grip on the steering wheel (Par. [0074] line 1 to Par. [0075] line 1)), step 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in step 121 completion of the transfer of the driving authority is notified)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Takeda to have the control unit taught by the combination of Ricci and Miller infer whether the passenger holds the steering wheel when it is determined the passenger can drive the vehicle as taught by Takeda.
	The motivation for doing so would be to transfer the driving authority to the driver at a more appropriate time when switching from the autonomous driving mode to the manual driving mode (Takeda, Par. [0020] lines 2-4).
Regarding claim 7, the combination of Ricci, Miller, and Takeda teaches all the limitations of claim 6 above, and further teaches “wherein, when it is inferred that the passenger does not hold the steering wheel, the control unit stops the vehicle through an autonomous driving unit (Takeda, Par. [0071] lines 2-8 teaches when it is detected that the steering wheel is not gripped continuously, the escape driving sequence is executed; and Par. [0060] lines 9-12 teaches an escape driving sequence searches for an escape area where the vehicle is slowly driven to and stopped at the escape area)”.
Regarding claim 8, Ricci teaches “A method for switching a control authority of an autonomous vehicle (Abstract lines 1-2 teaches a system to access user profiles that govern one or more vehicle functions; and Par. [0024] lines 1-2 teaches a method to associate a user profile with a vehicle), comprising: receiving, by a control unit, an image form a capturing unit (Fig. 6B shows image sensors 622A-B inside the vehicle 104); inferring, by the control unit, a presence of a passenger from the image through information stored in a storage unit; determining, by the control unit, whether the passenger can drive the vehicle, after the inferring of the presence of the passenger (Par. [0226] lines 1-2 teaches the vehicle control system interacts with a memory or storage system that stores system data; Par. [0291] lines 3-5 teaches the vehicle sensors detecting the presence of an individual within one of the zones 512 inside the vehicle; and Par. [0316] lines 1-3 teaches image sensors 622A-B are used to identify users 216 inside the vehicle 104; and Par. [0461] lines 1-6 teaches the vehicle control system 204 receives the information from the sensors (such as image sensors 622A-B) and uses that information to search the database that is stored within the system data and compares the sensor data to ID characteristics to determine if the person has been identified); inferring, by the control unit, whether a passenger holds the steering wheel (Par. [0312] lines 6-7 teaches other sensors can detect that the driver has at least one hand on a steering wheel)”, however Ricci does not explicitly teach receiving the image “according to a manual mode switch request”, the information stored in the storage unit is “learning information and weights”, and the control unit inferring “an age of the passenger from the image through learning information and weights”, inferring whether the passenger holds the steering wheel “according to a determination result of the determining of whether the passenger can drive the vehicle; and switching, by the control unit, a control authority of the vehicle to a manual mode according to the result of the inferring of whether the passenger hold the steering wheel”.
	From the same field of endeavor, Miller teaches receiving the image “according to a manual mode switch request (Par. [0079] lines 1-8 teaches the occupant sensing controller processing data of occupants received from the interior video camera system to develop demographic metadata on the occupants of the vehicle; Abstract lines 10-12 teaches the occupant sensing controller determines from the demographic information an age of occupants in the autonomous vehicle; Par. [0042] lines 4-9 teaches if the vehicle control system determines the occupant attempting to obtain driving control is an authorized age occupant (implying the system infers the age of the occupant (using the image data from the interior video camera stated above) when they attempt to drive the vehicle in manual mode (i.e. according to a manual mode switch request))”, the system permits the occupant to learning information and weights”, and the control unit configured inferring “an age of the passenger from the image through learning information and weights (Par. [0079] lines 1-8 teaches the occupant sensing controller performs machine learning functions, and the database stores learning engines executable by the occupant sensing controller to process data of occupants received from the interior video camera system and develop demographic metadata on the occupants of the vehicle; and Abstract lines 10-12 teaches the occupant sensing controller determines from the demographic information an age of occupants in the autonomous vehicle)” and “switching, by the control unit, the control authority of the vehicle to a manual mode (Par. [0042] lines 4-9 teaches if the vehicle control system determines the occupant attempting to obtain driving control is an authorized age occupant (implying the system infers the age of the occupant when they attempt to drive the vehicle in manual mode (i.e. according to a manual mode switch request)), the system permits the occupant to obtain manual driving control (switches control authority to manual mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date before the disclosed invention to modify the teachings of Ricci to incorporate the teachings of Miller to have the information stored in the storage unit taught by Ricci be learning information and weights as taught by Miller and to have the control unit taught by Ricci infer the age of the occupant according 
	The motivation for doing so would be to use age-based detection of a vehicle operator as a safeguard against a child operating a vehicle on their own (Miller, Par. [0075] lines 4-6).
	However, the combination of Ricci and Miller does not explicitly teach inferring whether the passenger holds the steering wheel “according to a determination result of the determining of whether the passenger can drive the vehicle” and switching the control authority to a manual mode “according to the result of the inferring of whether the passenger holds the steering wheel”.
	From the same field of endeavor, Takeda teaches inferring whether the passenger holds the steering wheel “according to a determination result of the determining of whether the passenger can drive the vehicle (Fig. 4-5; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] lines 2-3 and 9-10 teaches in step 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition of step 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] lines 4-5 teaches in step 111 the grip sensor determines whether the driver is gripping the steering wheel)” and switching the control authority to a manual mode “according to the result of the inferring of whether the passenger holds the steering wheel (Fig. 6; 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in step 121 completion of the transfer of the driving authority is notified)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Takeda to infer whether the passenger holds the steering wheel taught by the combination of Ricci and Miller according to determining if the passenger can drive the vehicle as taught by Takeda and to switch the control authority to the manual mode taught by the combination of Ricci and Miller according to determining if the passenger holds the steering wheel as taught by Takeda.
	The motivation for doing so would be to transfer the driving authority to the driver at a more appropriate time when switching from the autonomous driving mode to the manual driving mode (Takeda, Par. [0020] lines 2-4).
Regarding claim 13, the combination of Ricci, Miller, and Takeda teaches all the limitations of claim 8 above, and further teaches “wherein, in the determining of whether the passenger can drive the vehicle, when it is determined that the passenger can drive the vehicle, the control unit performs the step of inferring whether the passenger holds the steering wheel (Takeda, Fig. 4-6; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] lines 2-3 and 9-10 teaches in step 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition of step 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] lines 4-5 teaches in step 111 the grip sensor determines whether the driver is gripping the steering wheel; Par. [0094] lines 1-7 teaches when the transfer execution action is performed by the driver (where the transfer execution action is a continuous grip on the steering wheel (Par. [0074] line 1 to Par. [0075] line 1)), step 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in step 121 completion of the transfer of the driving authority is notified)”.
Regarding claim 14, the combination of Ricci, Miller, and Takeda teaches all the limitations of claim 13 above, and further teaches “wherein, in the inferring whether the passenger holds the steering wheel, when it is inferred that the passenger does not hold the steering wheel, the control unit stops the vehicle through an autonomous driving unit (Takeda, Par. [0071] lines 2-8 teaches when it is detected that the steering wheel is not gripped continuously, the escape driving sequence is executed; and Par. [0060] lines 9-12 teaches an escape driving sequence searches for an escape area where the vehicle is slowly driven to and stopped at the escape area)”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1), in view of Takeda et al. (US 2021/0080949 A1), and further in view of Yamada (US 2017/0028987 A1).
Regarding claim 10, the combination of Ricci, Miller, and Takeda teaches all the limitations of claim 8 above, however the combination of Ricci, Miller, and Takeda does not explicitly teach “determining, by the control unit, whether the passenger who can drive the vehicle is seated in a driver seat, after the determining of whether the passenger can drive the vehicle; and operating, by the control unit, a seat moving unit to move the seat of the passenger to the driver seat, according to a result of the determining of whether the passenger is seated in the driver seat”.
	From the same field of endeavor, Yamada teaches “determining, by the control unit, whether the passenger who can drive the vehicle is seated in a driver seat, after the determining of whether the passenger can drive the vehicle; and operating, by the control unit, a seat moving unit to move the seat of the passenger to the driver seat, according to a result of the determining of whether the passenger is seated in the driver seat (Par. [0060] lines 1-8 teaches a seat 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci, Miller, and Takeda to incorporate the teachings of Yamada to include in the method taught by the combination of Ricci, Miller, and Takeda determining whether the passenger who can driver the vehicle is seating in the driver’s seat after it is determined the passenger can drive the vehicle, and moving the seat of the passenger determined to be able to drive the vehicle to the driver’s seat as taught by Yamada.
	The motivation for doing so would be to enable a vehicle occupant who has driving suitability to drive the vehicle when switching from .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665